DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, 11-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enders (US Publication 2012/0049497).
In regards to claim(s) 1-4, 6-7, 11-17 and 20, Enders discloses the claimed limitations including a vehicle occupant restraint system comprising:
an airbag cushion(110); and
a reaction surface (125) configured to move between a retracted position and a deployed position upon deployment of the airbag cushion (Reference is made to 
wherein the reaction surface is provided by a rigid panel (Reference is made to Figures 1A-8B);
further including a tether (130) secured to the rigid panel and configured to be pulled taut during deployment of the airbag cushion;
wherein the tether is a flexible strap that is secured to a fixed vehicle component (121);
a hood with side panels, instrument panel skin;
wherein the reaction surface is provided by a hood including an upper panel , a front panel and side panels connecting ends of the upper panel and front panel;
wherein the upper panel, the front panel and the side panels are fabric (Examiner notes that the limitations do not require entirely);
wherein the side panels are rigid plastic;
further including a strap (130) secured to an outer end of the upper panel;
further including an extension panel (122) connected the upper panel;
further including a strap (130) secured to an outer end of the extension panel.

Allowable Subject Matte
Claims 5, 8-10 and 18-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616